UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
 STUART KROHNENGOLD,                                                      :
                                                                          :
                                              Plaintiff,                  :    21-CV-1778 (JMF)
                                                                          :
                            -v-                                           :          ORDER
                                                                          :
 NEW YORK LIFE INSURANCE COMPANY, et al.,                                 :
                                                                          :
                                              Defendants.                 :
                                                                          :
 ------------------------------------------------------------------------ X

JESSE M. FURMAN, United States District Judge:

        On May 24, 2021, Defendants filed a motion to dismiss the complaint under Rule 12(b) of
the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21) days
after the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that, notwithstanding the briefing schedule adopted on
May 14, 2021, ECF No. 25, Plaintiff shall file any amended complaint by June 14, 2021. Plaintiff
will not be given any further opportunity to amend the complaint to address issues raised by the
motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed, Defendants
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that they
relies on the previously filed motion to dismiss. If Defendants file an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot. If Defendants file a
new motion to dismiss, any opposition shall be filed within six weeks of the motion, and any reply
shall be filed within four weeks of any opposition.

       If no amended complaint is filed, the existing briefing schedule shall remain in effect,
pursuant to which Plaintiff shall file any opposition to the motion to dismiss by July 1, 2021, and
Defendants shall file any reply by July 29, 2021. See ECF No. 25.

        SO ORDERED.

Dated: May 25, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
